Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 27, 2005                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  129007 & (53)                                                                                       Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  ________________________________________                                                            Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  IN RE ESTATE OF JOHN WAYNE PATROSKE,                                                                               Justices
  a Protected Individual.
  ________________________________________

  KENNETH SCHLACHT, CONSERVATOR,

           Petitioner-Appellant,

           Cross-Appellee, 

  v      	                                                         SC: 129007      

                                                                   COA: 253067       

                                                                   Wayne PC: 76-673099-CA

  BETTE PATROSKE, 

           Respondent-Appellee,

           Cross-Appellant. 


  _________________________________________/

         On order of the Court, the application for leave to appeal the May 24, 2005
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 27, 2005                   _________________________________________
         s1219                                                                Clerk